If the hill of exceptions be changed by the Judge after service is acknowledged upon it, it must be served anew. (R.)This bill of exceptions appears to have been certified on the 11th of July, 1870. Service was acknowledged upon it on the 16th of July. It appears to have been changed after the original draft, and the certificate of the Judge is dated 30th of July, 1870 — thirty being written over eleven. Counsel for defendant said that the bill of exceptions had been changed since said acknowledgment, and had thereby become a new cause, and the old acknowledgment did not apply to it. It was dismissed for want of service.